SAVOY, Judge.
This matter is on an appeal taken by plaintiff from an adverse judgment rendered in the district court.
*121This is an action in tort brought by plaintiff individually and as administrator for his minor daughter against his liability insurer (under the uninsured motorists ■clause of the policy) and Lavell Lee Johnson.
The record reveals that on February 19, 1964, Linda M. Dean was driving an automobile owned by plaintiff. At approximately 12:15 P.M. the vehicle she was driving collided with a car driven by Johnson. The accident occurred at the intersection of North Pine and Shirley Streets in the City of DeRidder, Louisiana. At the time of the accident, the traffic .at the intersection of the above named streets was regulated by a traffic light which was in working order. Just prior to the accident Linda was traveling south on North Pine Street, and Johnson was traveling west on Shirley Street.
After a trial in the lower court the ■district judge rejected the demands of plaintiff and dismissed his suit. This appeal followed.
Linda Dean testified she crossed the intersection on a green light. Johnson testified that he traversed the intersection when the light was green. There were no passengers in either of the cars involved in 'the accident.
Two witnesses testified that they saw the accident. Steve Congelosi testified on behalf of plaintiff and stated that Johnson ■crossed the intersection on a red light; whereas Seab Rogers, a witness for defendant, testified that when Johnson entered the intersection, the light was green in his favor.
The trial court believed the testimony •of Rogers and Johnson, and disbelieved the testimony of the witness for the plaintiff.
This case involves the credibility of witnesses, and we find no reversible error in the ruling of the trial judge. The testimony of Congelosi did not impress the trial judge, nor did it impress this Court. .His testimony is vague, indefinite and of no value; whereas Rogers’ testimony was of a positive nature. Not knowing any of the parties in the case, he had no interest in the case.
For the reasons assigned, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.